iPCS, INC. and iPCS WIRELESS, INC., Defendants Below-Appellants,
v.
SPRINT NEXTEL CORPORATION, WIRELESSCO L.P., SPRINT SPECTRUM, L.P., SPRINTCOM, INC., and SPRINT COMMUNICATIONS COMPANY, L.P., Plaintiffs Below-Appellees.
No. 361, 2008.
Supreme Court of Delaware.
Submitted: July 23, 2008.
Decided: August 1, 2008.
Before BERGER, JACOBS and RIDGELY, Justices.

ORDER
JACK B. JACOBS, Justice.
This 1st day of August 2008, it appears to the Court that:
(1) Defendants-appellants iPCS, Inc. and iPCS Wireless, Inc. have petitioned this Court, pursuant to Supreme Court Rule 42, to appeal from the Court of Chancery's interlocutory ruling dated July 14, 2008, which denied their motion to dismiss or stay on the ground of forum non conveniens.
(2) On July 22, 2008, the Court of Chancery refused to certify an interlocutory appeal to this Court pursuant to Rule 42 on the grounds that its July 14, 2008 interlocutory ruling did not determine a substantial issue or establish a legal right, nor did it meet any of the enumerated criteria under Rule 42(b).
(3) Applications for interlocutory review are addressed to the sound discretion of this Court and are granted only in exceptional circumstances.[1] We have examined the Court of Chancery's July 14, 2008 order according to the criteria set forth in Rule 42. In the exercise of its discretion, this Court has concluded that such exceptional circumstances as would merit interlocutory review of the decision of the Court of Chancery do not exist in this case.
NOW, THEREFORE, IT IS ORDERED that the within interlocutory appeal is REFUSED.
NOTES
[1]  Supr. Ct. R. 42(b).